Citation Nr: 0010736	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  97-13 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to an increased rating for the service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from April 1944 to April 1946.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
RO.  

The case was remanded by the Board to the RO in February 1999 
for additional development.  



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  The veteran is shown to be experiencing symptoms which 
more nearly approximate a level of disablement consistent 
severe social and industrial inadaptability with demonstrable 
inability to obtain and retain employment due to his service-
connected PTSD.  



CONCLUSION OF LAW

The criteria for the assignment of a rating of 100 percent 
for the service-connected PTSD have been met. 38 U.S.C.A. §§ 
1155, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 4.132 
including Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.130 including Diagnostic Code 9440 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

A careful review of the claims file shows that, in April 
1946, the RO granted service connection for psychoneurosis, 
unclassified, following combat fatigue, manifested by 
startled reaction, battle dreams and insomnia.  A 50 percent 
evaluation was assigned, effective on April 1, 1946.  

Thereafter, in a November 1946 rating action, the RO reduced 
the rating for the service-connected psychoneurosis to 10 
percent, effective on January 25, 1947.  The 10 percent 
evaluation was later confirmed and continued in rating 
decisions dated May 1947 and December 1949.  Finally, in a 
December 1951 rating decision, the RO recharacterized the 
veteran's service-connected disability as being anxiety 
reaction and further reduced the rating for the service-
connected anxiety reaction to a noncompensable level, 
effective on February 1952.  

The veteran did not submit an increased rating claim until 
November 1984.  The veteran was afforded a VA examination in 
December 1984 in conjunction with his claim for increase.  At 
that time, the veteran reported that his anxiety reaction had 
recurred and had produced increased nervousness and anxiety 
since 1981.  The veteran reported that he was laid off from 
work in 1981 and had not worked in any job, voluntary or 
otherwise, since that time.  The veteran's symptoms included 
those of poor sleep and low energy level.  The veteran was 
socially withdrawn and visibly anxious.  There were no 
hallucinations or delusions.  Memory was intact.  The 
diagnostic impression was that of a "relapse" of the 
veteran's service-connected anxiety.  

In a January 1985 rating decision, the RO increased the 
rating for the service-connected anxiety reaction to 30 
percent disabling, effective on December 2, 1983.  

In September 1996, the veteran submitted his claim for 
increase.  In support of his claim, the veteran submitted 
hospital admission records from the Martinsburg, West 
Virginia VA Medical Center showing hospital admissions from 
January 1996 to February 1996; and from November 1996 to 
February 1997.  These records show that the veteran was 
admitted in January 1996 for alcohol detoxification.  At that 
time, the veteran was thought to be currently suffering from 
significant cognitive deficit to render him incompetent.  In 
addition to alcohol dependence, the veteran was diagnosed 
with alcoholic liver disease; bilateral carotid bruits; 
chronic obstructive pulmonary disorder; aortic stenosis; 
atherosclerosis; prostatic hypertrophy; history of colon 
cancer; mild cognitive dysfunction probably secondary to 
alcohol.  The veteran's GAF score was noted to be 60.  

The veteran was afforded a VA examination in November 1996.  
At that time, the veteran complained of chronic anxiety.  The 
veteran apparently had combat-related nightmares.  The 
veteran's wife reported that the veteran had been isolated 
and estranged in recent years and avoided looking at combat-
related television programs or movies.  Recently, the veteran 
had exhibited anger discontrol and exaggerated startle 
response.  Upon examination, the veteran's speech was 
somewhat rambling and confused.  His affect appeared to be 
anxious.  There was no evidence of psychotic features.  On 
cognitive function testing, the veteran was clearly impaired.  
For example, the veteran thought the year was 1994.  The 
veteran could not do serial 7's despite the fact that he had 
been an engineer throughout his working life.  He was unable 
to recall any of 3 items after 2 minutes.  The examiner 
determined that the veteran was not capable of managing his 
own funds.  Diagnosis was that of alcohol dependence; PTSD, 
chronic; dementia, probably related to alcoholism; bilateral 
carotid bruits; alcoholic liver disease; and history of 
hypertension.  The veteran's GAF score was estimated at 20.  
The veteran was admitted to the hospital immediately 
following the examination.  

The November 1996 VA hospital report indicated that the 
veteran was admitted for detoxification.  The veteran's wife 
indicated that the veteran was easily confused and angered 
and had struck her while at home.  The veteran's wife was 
fearful of her safety at home with the veteran's drinking and 
loss of memory.  Upon examination, the veteran was alert, but 
not oriented to day, date, time or place.  The veteran's 
cognitive functioning had not improved, and was perhaps worse 
than his last admission in February 1996.  Previous February 
1996 computerized tomography scan revealed findings of 
generalized cerebral atrophy with lacunar infarct and a 
caudate nucleus.  The veteran was most likely incompetent and 
the examiner indicated that the veteran would require 
personal home care placement.  

Thereafter, the veteran was admitted to the Intermediate Care 
Unit for observation on December 13, 1996.  His attendance at 
groups reflected his incompetence.  The veteran did not 
remember from day to day what his assignments were and what 
he was supposed to learn.  The veteran began to disrupt the 
groups by insisting that he did not need treatment for his 
alcoholism.  The veteran progressed well, except on the ward 
he had a tendency to wander.  

An April 1997 rating decision found the veteran incompetent 
to handle disbursement of VA funds.  In addition, evidence 
was provided showing that the veteran had been placed into a 
long-term care facility due to his incompetence.  The 
veteran's wife and his representative contend that the 
veteran was placed in a long-term care facility due solely to 
his PTSD.  

In August 1997, the veteran was placed in the Dutch Haven 
Adult Care Residence.  The administrator of that facility 
indicated in an October 1997 letter to the RO that the 
veteran needed total supervision in activities of daily 
living.  

In February 1999, the Board remanded the case to the RO for 
further development to include a VA medical examination to 
distinguish the symptoms or findings attributable to the 
service-connected psychiatric disability, as opposed to any 
other existing disability, such as dementia.  Moreover, the 
directives in the remand indicated that the examiner must 
determine to what extent the service-connected psychiatric 
disability alone reduces initiative, flexibility, efficiency, 
memory, judgment, and reliability so as to produce 
occupational and social impairment.  

Pursuant to the directives set forth in the Board's February 
1999 remand, the veteran was afforded a VA examination in 
August 1999.  The examiner noted that the veteran was grossly 
demented and felt to be incompetent.  The examiner noted that 
the veteran's dementia was felt to be irreversible.  The 
veteran was unable to give any subjective complaints.  All 
subjective findings were provided by the veteran's wife and 
son.  Diagnosis was that of PTSD; history of alcohol abuse; 
advanced dementia, secondary to marked cerebral atrophy.  The 
GAF score remained at 20.  

There is of record another August 1999 VA examination report.  
The examiner indicated that he was "unable to comply 
completely with the remand because of the advanced dementia 
demonstrated by this patient."  Diagnosis was that of PTSD; 
dementia, secondary to alcohol; cerebral atrophy; and old 
lacunar infarction.  The examiner noted that the veteran 
currently resides in a personal care nursing home.  The GAF 
score remained at 20, due to the fact that he remains a 
danger to himself, failing to maintain his personal hygiene 
and grossly impaired communication.  He was largely 
incoherent or mute.  

In support of his claim for increase, the veteran submitted a 
December 1999 private psychiatric evaluation report.  In her 
report, E. C. Haun, M.D. indicated that the veteran's chief 
complaint was that of confusion.  The veteran's symptoms 
included those of recent memory loss, bizarre behavior, 
cognitive impairment and the inability to maintain his 
personal hygiene.  

During the interview, the veteran announced that he did not 
really need to be in the office and was not sure why he was 
asked to come.  The veteran turned to his wife to answer the 
doctor's questions.  The veteran was highly anxious and tried 
to take charge of the interview by rambling about things in 
an incoherent fashion.  The veteran could not give the date, 
the time of day, or the year.  He could not give factual 
answers to questions asked.  The veteran's thought process 
was circumstantial, illogic , and not goal directed.  He had 
a shallow affect and his mood was highly anxious.  The 
veteran knew his birthplace, but could not give details about 
his family.  The veteran resisted following a simple command 
to do almost anything, and as the interview proceeded, he 
became hostile, resistant and belligerent.  The veteran had 
absolutely no insight and could not understand why he was in 
the presence of a psychiatrist.  Any effort to have him 
perform any kind of mental tasks was met with strong 
opposition.  The examiner noted that he liked to talk about 
the Navy, but that he could not even stick to the subject 
very long.  The veteran was irritable and restless.  The 
veteran believed that he was hypnotized in the VA hospital, 
but could not recall why he was in the VA hospital.  The 
examiner noted that the veteran had aphasia, apraxia, 
agnosia, and executive function impairment.  Diagnosis was 
that of dementia of the Alzheimer's type, late onset with 
delusions; PTSD due to his fixation of the Navy experience; 
and probably cerebral atrophy.  GAF score was reported as 10-
20.  Nursing care and medical supervision was recommended.  


II.  Legal Analysis

At the outset, the Board finds the veteran's claim for 
increased compensation benefits for PTSD is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999).  The United States Court of Veterans Appeals 
(Court) has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999).  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2 (1999), where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

The rating schedule criteria for evaluating PTSD changed on 
November 7, 1996. The veteran submitted medical records in 
support of his claim for an increased rating dated prior to 
the change in regulations.  Where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  Therefore, the 
Board must apply the more favorable of the old and new rating 
criteria to the veteran's claim.  

Under the old rating criteria, a 30 percent rating is 
warranted when there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent evaluation is warranted when the 
ability to establish or maintain effective or favorable 
relationships is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  

A 70 percent evaluation requires that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation requires that attitudes 
of all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community; 
or there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in a profound 
retreat from mature behavior, or the individual must be 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, including Diagnostic Code 9411 (1996).  

The general rating formula for mental disorders under the new 
rating criteria is as follows:  a 30 percent evaluation 
requires occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130 including Diagnostic Code 9440 (1999).  

It is contended on behalf of the veteran that the severity of 
his service-connected psychiatric disorder warrants the 
assignment an increased rating.  In this case, the veteran 
was originally granted service connection for a 
psychoneurosis due to combat fatigue manifested by startle 
reaction, battle dreams and insomnia related to his service 
in World War II.  He more recently has been diagnosed as 
having PTSD due to his combat experiences.  

The medical evidence shows that the veteran now suffers from 
a cognitive impairment due to advanced dementia due to 
cerebral atrophy, and the recent VA examinations have noted 
the presence of severe psychiatric manifestations and 
assigned GAF scores of 20.  The VA examiner who saw the 
veteran in August 1999 indicated that he was unable to fully 
evaluate the severity of his PTSD symptoms, but he did 
provide a diagnosis of PTSD in connection with examination.  
Dr. Haun also reported that the veteran was suffering from 
dementia of the Alzheimer's type of late onset with delusions 
and PTSD due to fixation on Navy experiences.  However, it is 
significant to the Board that the private treating physician 
found that the veteran's mood was highly anxious.  

On this record, the Board is unable to discern a basis for 
dissociating the symptomatology due to the service-connected 
PTSD from those other manifestations that currently reflect 
of an overall level of pronounced disablement.  The record 
does show, in the Board's opinion, an increasing level of 
anxiety related symptoms with resulting significant 
impairment of industrial capacity.  

As such, the Board finds that the disability picture 
attributable to the service-connected psychiatric disorder 
more nearly approximates that consistent with severe social 
and industrial inadaptability and is likely productive a 
demonstrable inability to obtain and retain employment.  
Accordingly, based on its review of the entire an increased 
rating of 100 percent is for application for the veteran's 
service-connected PTSD under the old rating criteria.  



ORDER

An increased rating of 100 percent for the service-connected 
PTSD is granted, subject to the regulations governing payment 
of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 
- 11 -


- 1 -


